Title: To James Madison from James Monroe, 10 May 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington May 10th. 1815.
                    
                    I fear that it will not be in my power to leave this for the present. Several of our friends have advised me not to do it, lest it might be injurious to us both. The reason is the unsettled state of Europe, & the suspension of some of the most important measures of the govt. in consequence. They say that the President & Secry. of State ought not both to be absent at once, especially as there is no actual secry of war. I shall see the other gentlemen to day, confer with them on the subject, & write you the r[e]sult by next mail. With affecte respects
                    
                        
                            Jas Monroe
                        
                    
                